Citation Nr: 0815009	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, in which an evaluation in excess of 10 percent for 
a left ankle disorder was denied.

In April 2007, the veteran testified at a travel board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

This case was previously before the Board in August 2007, at 
which time the increased rating claim for a left ankle 
disorder was remanded for additional evidentiary development 
and due process considerations.  The requested actions have 
been undertaken, and the case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

The veteran's left ankle disorder is manifested by moderate 
limitation of motion, with no evidence of arthritis, 
malunion, ankylosis, or astragalectomy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
residuals of left ankle sprain are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's September 2004 claim for 
increase, the RO issued a duty to assist letter in November 
2004 which advised him of VA's duty to assist him to obtain 
evidence to support the increased rating claim for a left 
ankle disorder.  The letter advised the veteran that to 
establish entitlement for increased benefits, the evidence 
must show that the disability had increased in severity.  The 
veteran was asked to identify dates and locations of 
treatment and of pertinent medical evidence, lay statements, 
employments records, etc. which support his claim, and/or to 
provide this information for the record himself.  

After the RO denied an evaluation in excess of 10 percent for 
a left ankle disorder in a June 2005 rating decision, giving 
rise to this appeal, VA subsequent issued a duty to assist 
letter in January 2005 addressing the increased rating claim.  
This VCAA letter discussed the duties and responsibilities of 
VA and the veteran as pertains to obtaining and providing 
evidence in support of the claim, but did not make specific 
reference to the relevant diagnostic code and criteria 
required for an increased evaluation for a left ankle 
disorder.  However, as part of the 2005 rating decision, the 
veteran was notified of the criteria for an evaluation in 
excess of 10 percent for a left ankle disorder.  Following 
his disagreement with the assigned evaluation, the veteran 
was provided with a statement of the case (SOC) issued in 
April 2006 which set forth, in pertinent part, the complete 
text of 38 C.F.R. § 4.71a, Diagnostic Code 5271, providing 
the criteria for the schedular evaluation for limited motion 
of the ankle.  Accordingly, the Board believes that the type 
of notice discussed in the case of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), has been provided for the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A July 2006 letter provided such notice as did a 
Supplemental SOC issued in January 2008.  This notice was 
sent to the veteran after the June 2005 rating decision.  
Although this notice was not received prior to the 
adjudication of the appellant's claim, this was not 
prejudicial to him, since the claim was readjudicated 
thereafter and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in January 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, 
through his statements, the veteran has demonstrated his 
understanding of what is necessary to substantiate his claim, 
i.e., any notice defect was cured by the veteran's actual 
knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  

In any event, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
Moreover, there is no allegation from the claimant that he 
has any additional evidence in his possession, but not 
associated with the record, that is needed for a full and 
fair adjudication of the claim or that he is aware of any 
other evidence which might be relevant.  In light of the 
above, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records, as well as evidence and records from the 
Social Security Administration.  He provided hearing 
testimony in 2007.  Several VA evaluations have been 
conducted between 2005 and 2007.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran filed his original service connection claim for a 
left ankle disorder, in December 1989.  Service connection 
was established for a left ankle disorder in a March 1990 
rating decision, at which time an initial rating of 10 
percent was assigned, effective from December 1989.  In 2004, 
the veteran filed an increased rating claim for the left 
ankle disorder.

A VA examination of the joints was conducted in January 2005 
and the claims folder was reviewed.  The veteran complained 
of bilateral ankle pain.  Range of motion testing revealed 
dorsiflexion of the left ankle at 0 to 20 degrees and plantar 
flexion at 0 to 25 degrees.  X-ray films of the left ankle 
were normal with no evidence of bony abnormalities.  

A veteran underwent another VA examination of the joints in 
December 2005 at which time the claims folder was again 
reviewed.  The veteran complained of intermittent left ankle 
pain, increased on overuse.  Mild tenderness over the medial 
malleoli was reported by the examiner.  Range of motion 
testing revealed dorsiflexion of the left ankle at 0 to 10 
degrees and plantar flexion at 0 to 30 degrees.  The examiner 
commented that with repetitive use there was no increase in 
loss of range of motion due to pain, fatigue or weakness.  A 
diagnosis of residuals of left ankle strain was made.  

Social Security Administration, private and VA medical 
records dated from 2000 to 2007 are entirely negative for 
clinical findings or a diagnosis relating to the left ankle. 

The veteran presented testimony at a travel Board hearing 
held in April 2007.  He stated that he felt that his left 
ankle symptoms had increased in severity since last examined 
and indicated that he received VA treatment for the ankle.  
He reported having symptoms of continuous pain, stiffness, 
instability and swelling.  He mentioned that he used a cane 
to walk to assist with knee and ankle problems.  

Most recently, a VA examination was conducted in November 
2007 and the claims folder was reviewed.  The veteran 
complained of left ankle pain worse than when seen in 2005, 
rating it as 7/10.  He also reported symptoms of swelling, 
instability and giving way.  It was noted that he could walk 
only short distances and could not stand for more than 5 to 
10 minutes at a time.  The report stated that the veteran did 
not work secondary to knee and back disorders, and not due to 
ankle problems.  Examination revealed tenderness over the 
lateral and medial malleolus, as well as mild swelling.  
There was no clinical indication of instability and ligaments 
were intact.  Range of motion testing revealed dorsiflexion 
of the left ankle at 0 to 15 degrees and plantar flexion at 0 
to 30 degrees and pain on motion.  The examiner commented 
that with repetitive use there was no increase in loss of 
range of motion due to pain, fatigue, weakness or 
incoordination.  A diagnosis of residuals of left ankle 
strain was made.

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2006); 38 C.F.R. § 4.1 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole- 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45.  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's left ankle disorder, characterized as residuals 
of left ankle sprain, is currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate limitation of motion.  A maximum 20 percent 
rating is assigned for marked limitation of motion.  Normal 
range of ankle motion is identified as dorsiflexion of 0 to 
20 degrees and plantar flexion of 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2007).

The Board has considered whether an evaluation in excess of 
10 percent is warranted for the right ankle disorder under DC 
5271 used for the evaluation of limitation of motion.  As the 
objective medical shows, on range of motion testing done by 
VA in January 2005, December 2005 and November 2007, the 
veteran's left ankle had dorsiflexion of 0 to 20, 0 to 10, 
and 0 to 15 degrees, respectively, with normal range of 
motion being from 0 to 20 degrees in dorsiflexion.  At no 
time during the appeal period has the veteran had less than 
half of the range of motion of the left ankle in dorsiflexion 
and when most recently evaluated in 2007 this motion was 75% 
full.  On range of motion testing done by VA in January 2005, 
December 2005 and November 2007, the veteran's left ankle had 
plantar flexion of 0 to 25, 0 to 30, and 0 to 30 degrees, 
respectively, with normal range of motion being from 0 to 45 
degrees in dorsiflexion.  Similarly, at no time during the 
appeal period has the veteran had less than half of the range 
of motion of the left ankle in plantar flexion and when most 
recently evaluated in 2007 this motion was at 66-67% of full.  
The Board finds this evidence, while indicative overall of 
moderate limited motion weighs against a finding of marked 
limitation of motion, particularly in light of the fact that 
ranges of motion of the left ankle in both dorsiflexion and 
plantar flexion showed improvement in 2007 following findings 
made in 2005.

In regard to an evaluation under the remaining ankle 
diagnostic codes, the record contains no evidence of 
ankylosis to rate the veteran under DCs 5270 and 5272.  Nor 
are there findings of any deformity resulting from malunion 
of the os calcis or astragalus to warrant a 20 percent award 
under DC 5273.  There is no evidence of an astragalectomy 
pursuant to DC 5274.  In addition, X-ray films taken in 2005 
revealed no evidence of arthritis in the left ankle, nor has 
any clinical or X-ray evidence dated subsequently shown 
arthritis; accordingly a rating pursuant to DC 5003, used for 
the evaluation of arthritis is not warranted in this case.  

DC 5284 addresses general foot injuries and provides a 10 
percent rating for moderate injury, 20 percent for moderately 
severe injury, and 30 percent for severe injury.  38 C.F.R. § 
4.71a.  In this case, the primary site of both of the 
veteran's left foot problems is the ankle, and accordingly, 
the most appropriate rating code for the evaluation of that 
ankle in this case is DC 5271.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left ankle.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration has also been given to whether the 
veteran's service-connected left ankle disorder causes any 
functional impairment, and whether and to what extent pain 
affects his functional abilities.  In both December 2005 and 
November 2007, a VA examiner commented that with repetitive 
use of the left ankle there was no increase in loss of range 
of motion due to pain, fatigue or weakness.  In sum, there 
was no indication that repetition of motion testing produced 
any additional degree of limitation and the examiner did not 
note other objective manifestations that would demonstrate 
functional impairment due to pain attributable to the ankle 
disorder.  Moreover, although the veteran has subjectively 
complained of left ankle instability, no clinical indication 
of instability was shown between 2004 and 2007.  

Symptoms of pain on motion, swelling and tenderness have been 
subjectively complained of by the veteran and clinically 
documented.  However, overall there is no evidence that the 
veteran's left ankle disorder is productive of any additional 
limitation of function due to pain, weakness, fatigability 
incoordination, or pain on movement.  Accordingly, an 
increased or separate evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the effect of the veteran's 
pain has been considered in conjunction with making this 
determination, a review of the evidence does not reflect that 
pain has been productive of any demonstrable functional 
impairment of the ankle; the Rating Schedule does not require 
a separate rating solely for pain.  See 38 C.F.R. §§ 4.40. 
4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

Furthermore, while the Board acknowledges the veteran's 
reported use of cane to assist with ambulation, it appears 
that its use is not primarily related to left ankle problems, 
but is secondary to several disabilities including those 
affecting the knees, back and ankles.  As a related matter, 
the veteran has also expressed that he can walk only short 
distances and stand only for a short time.  At no time has 
any VA examiner indicated that the aforementioned claimed 
functional impairment is attributable to a left ankle 
disorder nor do the clinical findings pertaining to the left 
ankle suggest this level of impairment related to the ankle 
disorder.  Again, the Board points out that the veteran has 
multiple medical disorders, including bilateral knee 
disorders, a back disability, obesity, and diabetes, all of 
which collectively impact his general health, fitness and 
stamina. 

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, claim of 
entitlement to a disability rating in excess of 10 percent 
for a left ankle disorder is denied.

ORDER

Entitlement to a rating in excess of 10 percent for a 
service-connected left ankle disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


